DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Noah Flaks on 27 October 2021.

The application has been amended as follows: 

Claim 1 (Currently Amended): A display device having a central axis, the display device comprising:
a touch panel having a touch sensor portion and a first electrode, wherein the touch sensor portion is in a central portion of the touch panel, the central portion includes an inner peripheral portion, and the first electrode is in the inner peripheral portion;
a dielectric having a front surface that is in direct contact with a back surface of the touch panel;
a frame that frames a display panel, the frame having sides, a front overhang and a second electrode, wherein the front overhang extends toward the central axis to create an opening on a central portion of the front overhang, and the front overhang is in direct contact with a back surface of the dielectric in [[the]] a marginal portion of the front overhang; and
the display panel having a display surface to display a screen image, the display surface is in direct contact with the back surface of the dielectric in the opening of the front overhang, wherein
the marginal portion of the front overhang is between, and in contact with both off the dielectric and the display panel, and
the first electrode and the second electrode constitute a pressure-sensitive sensor.

Claim 6 (Currently Amended): The display device according to claim 1, wherein the second electrode is formed on a back surface of the marginal portion of the front overhang.

Claim 19 (Currently Amended): The device according to claim 1, wherein the dielectric is between the touch panel and the marginal portion of the front overhang.

Claim 21 (Currently Amended) The device according to claim 1, wherein 
the display panel includes a polarizing plate, and 
the polarizing plate is in contact with both of the dielectric and the marginal portion of the front overhang.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a display device comprising a touch panel, a dielectric, a frame, a display panel and a first and second electrode constituting a pressure-sensitive sensor. Specifically, where the touch panel is above a dielectric which is in contact with the frame and the frame frames the display panel. Additionally wherein the frame frames a display panel, the frame includes sides, a front overhang and the second electrode, wherein the front overhang extends toward the central axis to create an opening on a central portion of the front overhang, and the front overhang is in direct contact with a back surface of the dielectric in a marginal portion of the front overhang as claimed and illustrated by element 3 in fig. 2. It is deemed unobvious to further modify the teachings of the prior art of record to achieve the differentiating features claimed, lacking proper motivation and teaching to do so from prior art. .

Claims 2-9, 17, and 19-22 are allowed because they depend on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shin et al. (US PGPub 2019/0067795) discloses a vertical sectional view of an electronic device (fig. 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/             Supervisory Patent Examiner, Art Unit 2693